 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   John Waters,                                       No. CV-20-00368-PHX-DWL
10                  Plaintiff,                          ORDER TO SHOW CAUSE
11   v.
12   Contract Freighters Incorporated, et al.,
13                  Defendants.
14
15          In November 2019, pro se Plaintiff John Waters (“Waters”) filed a lawsuit in
16   Maricopa County Superior Court against Defendant Contract Freighters Inc. (“CFI”).

17   (Doc. 9-1 at 3-7.) In a nutshell, the complaint alleges that Waters was employed by CFI
18   as a commercial truck driver, that CFI forced its drivers to engage in “illegal and unsafe”

19   driving practices, that Waters complained about these practices, and that CFI retaliated

20   against Waters by terminating him and publishing false information about him. (Id.) The
21   complaint was served on CFI in January 2020. (Doc. 9 ¶ 2.)
22          In February 2020, CFI removed this case to federal court. (Doc. 1.) Afterward, the

23   Court issued a notice to Waters summarizing the various resources that are available to pro

24   se litigants (Doc. 4), a preliminary order (which, among other things, included an express

25   warning that “failure to prosecute, to comply with court orders, or to comply with the Local

26   and Federal Rules may result in dismissal of all or part of this case, default, imposition of
27   sanctions, or summary disposition of matters pending before the Court”) (Doc. 8 at 4), and
28   an order requiring the parties “to meet, confer, and develop a Rule 26(f) Joint Case
 1   Management Report, which must be filed no later than March 27, 2020.                It is the
 2   responsibility of Plaintiff(s) to initiate the Rule 26(f) meeting and preparation of the Joint
 3   Case Management Report.” (Doc. 11 at 1.)
 4          On March 27, 2020, CFI filed the Rule 26(f) report. (Doc. 12.) The introductory
 5   paragraph explains that CFI was required to prepare the report unilaterally because Waters
 6   “never made any effort to contact Defendant’s counsel” and because Waters never
 7   responded to multiple efforts (via email, U.S. mail, and Federal Express) by CFI’s counsel
 8   to contact him. (Id. at 1-2.)
 9          Given these failures, it is unclear whether Waters intends to prosecute this case.
10   Accordingly, Waters will be ordered to show cause why this action should not be dismissed
11   without prejudice for failure to prosecute. To comply with the show-cause order, Waters
12   must—by April 20, 2020—file a response with the Court (1) confirming his present contact
13   information (including an address and phone number at which he may be contacted, if
14   different from those presently on file with the Court), and (2) explaining his failure to
15   respond to CFI counsel’s efforts to contact him, meet and confer under Rule 26(f) on a
16   discovery plan, and file a joint report with the Court.
17          If Waters does not file the required response, the Clerk of Court shall terminate this
18   action without further notice. “Several of the Federal Rules of Civil Procedure provide
19   authority for courts to dismiss a lawsuit as a sanction when a party fails to” comply with a
20   court order requiring the joint development of a Rule 26(f) report. Jones v. Trujillo, 2012
21   WL 13081962, *3-4 (D.N.M. 2012). “For example, Rule 16(f) authorizes courts to impose
22   sanctions, including dismissal, for a party’s failure to appear at a scheduling conference or
23   to obey a scheduling or other pretrial order. . . . Similarly, Rules 37 and 41 also authorize
24   courts to dismiss actions. [Rule] 37(b)(2)(A)(v) allows a court to dismiss an action ‘[i]f a
25   party . . . fails to obey an order to provide or permit discovery, including an order [to meet
26   and confer] under Rule 26(f),’ [and] Rule 41(b) authorizes dismissal ‘[i]f the plaintiff fails
27   to prosecute or comply with [the] rules or a court order.’” Id.
28          If Waters does not file a response by April 20, 2020, dismissal without prejudice


                                                 -2-
 1   will be warranted under Rule 41(b). Clark v. Morano, 2016 WL 6989755, *2-3 (C.D. Cal.
 2   2016) (dismissing action without prejudice under Rule 41(b), after plaintiff failed to
 3   participate in preparation of Rule 26(f) report and failed to respond to subsequent order to
 4   show cause, and explaining why the Rule 41(b) factors supported this outcome).
 5          Accordingly,
 6          IT IS ORDERED that Waters must, by April 20, 2020, file a response to this order
 7   to show cause that (1) confirms his present contact information (including an address and
 8   phone number at which he may be contacted, if different from those presently on file with
 9   the Court), and (2) explains his failure to respond to CFI counsel’s efforts to contact him,
10   meet and confer under Rule 26(f) on a discovery plan, and file a joint report with the Court.
11          IT IS FURTHER ORDERED that if Waters does not file the required response by
12   April 20, 2020, the Clerk of Court shall terminate this action and enter judgment
13   accordingly.
14          Dated this 30th day of March, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
